McMurray, Presiding Judge.
This appeal is from the grant of summary judgment to QuikTrip Corporation (“QuikTrip”) in an action against William M. Bauman *619and Richard S. Blumenfeld (defendants) for collection of amounts due on a promissory note. Held:
Decided May 7, 1993.
Gershon, Olim, Katz & Loeb, Jay E. Loeb, for appellants.
Branch, Pike & Ganz, Cathleen M. Devlin, Robert J. Augustine, for appellee.
1. Defendants contend the trial court erred in granting summary judgment because QuikTrip failed to report and pay all intangible taxes as required under OCGA § 48-6-32. Specifically, defendants argue that QuikTrip’s “tax return must include all accounts receivable and unsecured notes generated within the State of Georgia and not just the obligation sued on.” This contention is without merit.
OCGA § 48-6-32 does not require proof of reporting and payment of intangible taxes on all property subject to such taxation, it provides that “[w]illful failure to return any property to the commissioner for taxation . . . shall be a bar to any action upon the property [subject to intangible taxation].” See Peters v. Thomason, 157 Ga. App. 513, 514 (2) (277 SE2d 798). In the case sub judice, QuikTrip filed the undisputed affidavit of a corporate officer (Terry L. Carter) showing that QuikTrip had paid all Georgia intangible tax due on the promissory note. Consequently, the trial court did not err in granting QuikTrip’s motion for summary judgment.
2. In light of our holding in Division 1, defendants’ second enumeration provides no basis for reversal.

Judgment affirmed.


Beasley, P. J., and Cooper, J., concur.